Exhibit 10.5

 

FIRST AMENDMENT TO

WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (the “First
Amendment”) dated July 19, 2013, is between and among W&D INTERIM LENDER LLC, a
Delaware limited liability company (the “Borrower”), WALKER & DUNLOP, INC, a
Maryland Corporation (the “Guarantor”), TD BANK, N.A., a national banking
association (in its capacity as a lender, “TD Bank”), the other lending
institutions which are parties to the Credit Agreement (as hereinafter defined)
(each individually a “Lender” and, collectively, “Lenders”) and TD BANK, N.A.,
as administrative agent for itself and the Lenders (in such capacity, the
“Administrative Agent’”).

 

BACKGROUND

 

A.                                     Pursuant to that certain Warehousing
Credit and Security Agreement, dated as of July 21, 2011, between and among
Borrower, Guarantor, the Lenders and Administrative Agent (as the same may be
amended, restated, modified or supplemented from time to time, including by this
First Amendment, the “Credit Agreement”), the Lenders agreed, inter alia, to
extend to Borrower various credit facilities which are in the maximum aggregate
principal amount of up to $35,000,000.

 

B.                                     Borrower and Guarantor have requested an
extension of the Borrowing Expiration Date of the Credit Agreement from July 21,
2013 to September 19, 2013, to which the Administrative Agent and the Lenders
are willing to agree, on the terms and subject to the conditions set forth in
this First Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree:

 

1.                                       Definitions.  Except as expressly set
forth herein, all capitalized terms used and not defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

2.                                       Amendments to Credit Agreement.

 

(a)                              The definition of “Borrowing Expiration Date”,
as set forth in Section 15.1 of the Credit Agreement, is deleted in its
entirety, and inserted in its place is the following replacement definitions:

 

“Borrowing Expiration Date” means September 19, 2013, as such date may be
extended in writing by Lenders, in their sole discretion, on which date the
Commitment will expire of its own term; provided, however, the Lenders shall
review annually commencing effective July 21, 2012, whether they will continue
to provide for the availability of Warehousing Advances and other credit
accommodations under this Agreement and, to the extent that any one or more of
the Lenders determines, in its sole discretion, not to continue to extend the
availability of Warehousing Advances and other credit accommodations under

 

--------------------------------------------------------------------------------


 

this Agreement, written notice of such Lenders unwillingness to continue to
provide a Warehousing Advances and other credit accommodations shall be given to
the Borrower at least 90 days before the effective date of such termination of
availability, which date shall then be the Borrowing Expiration Date for such
Lender or Lenders.

 

(b)                              References.  The Credit Agreement and the Loan
Documents are hereby amended to be consistent with the terms of this First
Amendment.  All references in the Credit Agreement and the Loan Documents to:

 

(i)                                     the “Agreement” shall mean the Credit
Agreement, as amended hereby; and

 

(ii)                                  the “Loan Documents” shall include this
First Amendment and all other instruments or agreements executed pursuant to, or
in connection with, the terms hereof.

 

3.                                       Representations and Warranties.  Each
of Borrower and Guarantor represents and warrants to the Administrative Agent
and each Lender that, as to such Borrower or Guarantor:

 

(a)                              Representations.  Each of the representations
and warranties of such Borrower or Guarantor contained in the Credit Agreement
and the other Loan Documents are true, accurate and correct in all material
respects on and as of the date hereof as if made on and as of the date hereof,
except to the extent such representation or warranty was made as of a specific
date;

 

(b)                              Power and Authority.  (i) Each of Borrower and
Guarantor has the power and authority under the laws of its jurisdiction of
organization and under its organizational documents to enter into and perform
this First Amendment and any other documents which the Lenders require such
Borrower or Guarantor to deliver hereunder (this First Amendment and any such
additional documents delivered in connection with the First Amendment are herein
referred to as the “Amendment Documents”), and (ii) all actions, corporate or
otherwise, necessary or appropriate for the due execution and full performance
by each of Borrower and Guarantor of this First Amendment have been adopted and
taken and, upon their execution, the Credit Agreement, as amended by this First
Amendment, will constitute the valid and binding obligations of each of Borrower
and Guarantor enforceable in accordance with their respective terms (except as
may be limited by applicable insolvency, bankruptcy, moratorium, reorganization,
or other similar laws affecting enforceability of creditors’ rights generally
and the availability of equitable remedies);

 

(c)                               No Violations of Law or Agreements.  The
making and performance of this First Amendment will not violate any provisions
of any law or regulation, federal, state, local, or foreign, or the
organizational documents of Borrower or Guarantor, or result in any breach or
violation of, or constitute a default or require the obtaining of any consent
under, any agreement or instrument by which Borrower or Guarantor or any of
their respective property may be bound;

 

2

--------------------------------------------------------------------------------


 

(d)                              No Event of Default.  No Unmatured Default or
Event of Default which have not which has not been waived in writing by the
Administrative Agent has occurred under the Credit Agreement or any other Loan
Document; and

 

(e)                               No Material Adverse Effects.

 

(i)                                     Since the most recent Statement Date,
there has been no material adverse change in the business, operations, assets,
or financial condition of Borrower, nor is Borrower aware of any state of facts
that (with or without notice or lapse of time, or both) would or could result in
any such material adverse change. All schedules and reports furnished by, or
with respect to, Borrower to Administrative Agent and any Lender, including
schedules of Contingent Liabilities and off balance sheet transactions, were
true, accurate and complete in all material respects, and did not omit any
information necessary in order to make any provided information not misleading
in any material respect.

 

(ii)                                  Since the most recent Statement Date or
Audited Statement Date, as applicable, there has been no material adverse change
in the business, operations, assets, or financial condition of Guarantor and its
Subsidiaries included on a consolidated basis in Guarantor’s unaudited financial
statements or Audited Statements, as applicable, nor is Guarantor aware of any
state of facts that (with or without notice or lapse of time, or both) would or
could result in any such material adverse change. All schedules and reports
furnished by, or with respect to, Guarantor and its Subsidiaries included on a
consolidated basis in Guarantor’s unaudited financial statements or Audited
Statements to Administrative Agent and any Lender, including schedules of
Contingent Liabilities and off balance sheet transactions, were true, accurate
and complete in all material respects, and did not omit any information
necessary in order to make any provided information not misleading in any
material respect.

 

4.                                       Conditions to Effectiveness of
Amendment.  This First Amendment shall be effective upon the Administrative
Agent’s receipt of the following, each in form and substance reasonably
satisfactory to the Lenders:

 

(a)                              First Amendment.  This First Amendment, duly
executed by the Borrower and Guarantor, the Administrative Agent and the
Lenders; and

 

(b)                              Other Documents and Actions.  Such additional
agreements, instruments, documents, writings and actions as the Administrative
Agent may reasonably request.

 

5.                                       No Waiver; Ratification.  The
execution, delivery and performance of this First Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders under the Credit Agreement or any other Loan Document, or constitute a
waiver of any provision thereof.  Except as expressly modified hereby, all
terms, conditions and provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by Borrower and Guarantor.

 

3

--------------------------------------------------------------------------------


 

Nothing contained herein constitutes an agreement or obligation by the
Administrative Agent or any Lender to grant any further amendments to any of the
Loan Documents.

 

6.                                       Acknowledgments.  To induce the
Administrative Agent and the Lenders to enter into this First Amendment,
Borrower and Guarantor each acknowledges, agrees, warrants, and represents that:

 

(a)                              Acknowledgment of Obligations; Collateral;
Waiver of Claims.  (i) all of the Loan Documents are valid and enforceable
against, and all of the terms and conditions of the Loan Documents are binding
on, Borrower and Guarantor to the extent Borrower and Guarantor are a party
thereto; (ii) the Liens and security interests granted to the Administrative
Agent by the Borrower pursuant to the Loan Documents are valid, legal and
binding, properly recorded or filed and first priority perfected liens and
security interests; and (iii) Borrower and Guarantor each hereby waives any and
all defenses, set-offs and counterclaims which they, whether jointly or
severally, may have or claim to have against the Administrative Agent or any
Lender as of the date hereof.

 

(b)                              No Waiver of Existing Defaults.  No Unmatured
Default or Event of Default exists immediately before or immediately after
giving effect to this First Amendment.  Nothing in this First Amendment, nor any
communication between the Administrative Agent, any Lender, Borrower, Guarantor
or any of their respective officers, agents, employees or representatives shall
be deemed to constitute a waiver of: (i) any Unmatured Default or Event of
Default arising as a result of the foregoing representation proving to be false
or incorrect in any material respect; or (ii) any rights or remedies which the
Administrative Agent or any Lender has against Borrower or Guarantor under the
Credit Agreement or any other Loan Document and/or applicable law, with respect
to any such Unmatured Default or Event of Default arising as a result of the
foregoing representation proving to be false or incorrect in any material
respect.

 

7.                                       Binding Effect.  This First Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.                                       Governing Law.  This First Amendment
and all rights and obligations of the parties hereunder shall be governed by and
be construed and enforced in accordance with the laws of the State of New York.

 

9.                                       Headings.  The headings of the sections
of this First Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this First Amendment.

 

10.                                Counterparts.  This First Amendment may be
executed in any number of counterparts with the same affect as if all of the
signatures on such counterparts appeared on one document and each counterpart
shall be deemed an original.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Warehousing Credit and Security Agreement to be executed under seal by their
duly authorized officers, all as of the day and year first written above.

 

 

 

BORROWER:

 

 

 

W&D INTERIM LENDER LLC, a Delaware limited liability company

 

 

 

By:

WALKER & DUNLOP, INC., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

 

Name: William M. Walker

 

 

Title: Chairman, President and Chief Executive Officer

 

 

 

 

 

GUARANTOR:

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

By:

/s/ William M. Walker

 

Name: William M. Walker

 

Title: Chairman, President and Chief Executive Officer

 

Borrower’s and Guarantor’s Signature Page to

First Amendment to Warehousing

Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Richard F. Hay

 

Name:

Richard F. Hay

 

Title:

Vice President

 

Administrative Agent’s and Lender’s Signature Page to

First Amendment to Warehousing

Credit and Security Agreement

 

--------------------------------------------------------------------------------